t c memo united_states tax_court hermine leventhal petitioner v commissioner of internal revenue respondent harvey r leventhal petitioner v commissioner of internal revenue respondent docket nos filed date guy b maxfield for petitioner in docket no stuart a smith for petitioner in docket no anthony h jones for respondent memorandum findings_of_fact and opinion gale judge by separate notices of deficiency respondent determined the following deficiencies addition_to_tax and penalty with respect to petitioners' federal income taxes -- - hermine leventhal addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number --- -- harvey r leventhal year deficiency dollar_figure big_number these cases were consolidated for trial briefing and opinion all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions ’ the issue for decision is whether certain payments made by petitioner harvey leventhal harvey constitute alimony or separate_maintenance payments includable in the gross_income of petitioner hermine leventhal hermine under sec_71 and deductible by harvey under sec_215 respondent issued inconsistent notices of deficiency to harvey and hermine determining that harvey was not entitled to deduct and hermine was not entitled to exclude from gross_income the disputed payments at trial and on brief respondent argues ' respondent concedes that petitioner hermine leventhal is not liable for the addition_to_tax under sec_6651 or the penalty under sec_6662 - - in support of hermine’s position while reserving his rights to assess deficiencies against her findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the exhibits attached thereto is incorporated herein by this reference hermine resided in new york new york and harvey had a legal address in staten island new york at the time their petitions were filed hermine and harvey were married on date in or around date petitioners separated due to marital difficulties at this time hermine moved out of the house they had shared on emerson drive staten island new york marital home and stayed with various friends from date until june or date at some point in hermine commenced an action for divorce in the supreme court of the state of new york hermine engaged an attorney charles moser to handle the divorce proceedings and property settlement and to negotiate a place for her to live in the interim harvey engaged an attorney irvin rosenthal to handle the divorce proceedings and property settlement as well as any interim matters on date mr rosenthal sent a letter to mr moser april letter clearly marked as privileged and confidential and without prejudice the letter states dear mr moser this is in reply to your letter of date occupancy of marital home dr leventhal is amenable to alternate sharing of the marital home on an equal time-share basis with three months alternatively to the wife and husband the foregoing is contingent on the wife agreeing to presently placing the marital home on the market for sale at the highest obtainable market price with the net_proceeds of sale to be held in escrow until a final judgment of the court in the divorce action or agreement with the parties the husband will pay all normal and usual expenses of maintenance and operation of the marital home and the alternate residence the occupancy of both of which are to be shared by the parties our clients shall agree with respect to the alternate residence accordingly no appraisal will be required since the home will presumably be sold before the conclusion of the action tangible_personal_property with regard to the tangible personalty of value viz antiques our client dr leventhal is agreeable to having the parties select the items on an alternate selection basis with the first selection to the wife this again will obviate the necessity for an appraisal of the personalty professional corporation's payment in view of the fact that mrs leventhal is no longer on the payroll of the professional_corporation no further payments of dollar_figure bi-weekly can be nor will they be made to mrs leventhal the referenced date letter is not a part of the record in this case counsel fee our client and we both feel that no counsel fee payment by the husband is indicated in this action since your client mrs hermine leventhal has assets in her own name and control in excess of dollar_figure of which at least dollar_figure is in liguid funds in the form of bank funds and marketable_securities exclusive of real_property mrs leventhal can well afford to advance her own counsel and expert fees our client did agree without prejudice to advance dollar_figure toward your client's expert fees and same is enclosed under separate cover matrimonial support mrs leventhal has available to her dollar_figure per week from a joint account regularly and periodically funded by her husband and an additional dollar_figure per week paid to her by her husband from funds of a joint account the wife pays dollar_figure a week for a maid from the aforesaid sums and the husband has in the past and continues to pay all other expenses in connection with the operation and maintenance of the home and further pays all charge accounts review of professional_corporation as i advised you on the phone on march 31st and as my partner rona shays previously wrote to you if you will send us a list of the books_and_records of the professional_corporation you wish to have examined by your accountants the years involved and the names of your accountants we will arrange to have the professional_corporation arrange a mutually satisfactory appointment for your experts to review same obviously there will be excluded from your inspection any records pertaining to patients so as not to breach patient confidentiality afforded them by law venue our position regarding venue is clearly and succinctly set forth in our motion papers it is our intention to timely pursue our motion very truly yours irvin h rosenthal on date mr moser sent a letter to mr rosenthal stating dear mr rosenthal with reference to your telephone conversation with my offices yesterday our prior communications and phone conversations and with specific reference to the lease from silver lake associates owner to our clients tenants it is understood and agreed as follows our clients will alternate on a two month each basis both apartment 5n on the fifth floor of victory boulevard and the marital home located pincite emerson drive both staten island new york harvey leventhal to occupy the home for the months of june and date hermine leventhal to occupy the apartment during that period and hermine leventhal to occupy the home for the months of august and date harvey leventhal to occupy the apartment during that period and thereafter they shall similarly alternate the occupancy of both premises harvey leventhal will pay all normal and usual expenses of maintenance and operation of the marital home and the alternate residence the occupancy of which are to be shared by the parties as aforesaid of course as we discussed on the phone earlier today all of the foregoing is based upon silver lake associates owner accepting the changes you made in the lease previously forwarded - jj - kindly acknowledge the acceptance of the above conditions by signing and returning to me via my messenger the enclosed copy of the instant communication together with both copies of the lease very truly yours charles be moser cem tp encl understood accepted and agreed rosenthal shays by irvin h rosenthal esq attorneys for defendant harvey leventhal the letter was signed by mr moser and countersigned by mr rosenthal on behalf of harvey later that day mr moser sent a second letter to mr rosenthal stating dear mr rosenthal enclosed herewith is a signed copy of the communication hand delivered to your offices earlier today this communication will further confirm the agreement of the parties and our understanding regarding the alternating occupancy of the marital home and apartment 5n pincite victory boulevard staten island new york on a two month basis assuming that the changes made in the apartment lease are accepted by silver lake associates owner-lessor as follows the marital home located pincite emerson drive staten island new york will be forthwith placed on the market and listed for sale at the highest fair market price with a licensed real_estate broker a member of the local multiple listing service that such a listing will not preclude a private sale at no less than the listing price and that we will hold the net_proceeds of the sale in escrow the same to be released and distributed pursuant to the judgment of divorce to be entered herein or the mutual agreement in writing of the parties --- - in the haste of the hand delivery of my earlier communication the instant listing and sale provision was omitted kindly acknowledge the acceptance of the above by signing and returning to me in the envelope provided the enclosed copy of this letter very truly yours charles e moser cem tp understood accepted and agreed rosenthal shays by irvin h rosenthal esq attorneys for defendant again this letter was signed by mr moser and countersigned by mr rosenthal on behalf of harvey these two letters set forth above dated date are collectively referred to hereinafter as the june letters during and the first months of petitioners alternately occupied the apartment on victory boulevard in staten island new york apartment and the marital home on a 2-month rotation ie each petitioner occupied one of the residences for months and then petitioners switched locations petitioners were designated as tenants on the lease for the apartment ’ in date harvey refused to renew the lease on the apartment and from july to date petitioners shared occupancy of the marital home but did not live together a sec_3 we reach this conclusion on the basis of the first june letter which makes specific reference to the lease from silver lake associates owner to our clients tenants --- - husband and wife title to the marital home was in hermine’s name during this 2-year period during harvey made cash payments totaling dollar_figure to hermine directly the parties have stipulated that harvey also made payments on hermine’s behalf for that year specifically described as follows dollar_figure as car payments dollar_figure as mortgage payments on the marital home dollar_figure as rent for the apartment dollar_figure for furniture rental dollar_figure to brooklyn union gas dollar_figure to a gardener dollar_figure to con edison for electricity dollar_figure to quinlan oil dollar_figure to town country pool dollar_figure as insurance payments dollar_figure to new york telephone dollar_figure as miscellaneous expenses plumbing electricity water etc on his return harvey deducted as alimony dollar_figure during harvey made cash payments totaling dollar_figure to hermine directly the parties have stipulated that harvey also made payments on hermine’s behalf for that year specifically described as follows although the total amount stipulated as paid in directly to or on hermine’s behalf equals dollar_figure harvey claimed an alimony deduction for that year of dollar_figure the parties have offered no explanation for this discrepancy however because we conclude that harvey is entitled to an alimony deduction for that is substantially less than dollar_figure the discrepancy has no significance -- - dollar_figure as car payments dollar_figure as mortgage payments on the marital home dollar_figure as rent for the apartment dollar_figure to brooklyn union gas dollar_figure to a gardener dollar_figure to con edison for electricity dollar_figure to quinlan oil dollar_figure to town country pool dollar_figure as insurance payments dollar_figure to new york telephone dollar_figure as miscellaneous expenses plumbing electricity water etc on his return harvey deducted as alimony dollar_figure during and with certain exceptions harvey sent weekly checks to hermine these checks were generally for dollar_figure although they were frequently for lesser amounts sometimes with an offset for some item such as utilities noted on the check and sometimes without explanation similarly harvey generally made out monthly checks to hermine during this period on which car payment was noted harvey did not make the dollar_figure weekly payments unfailingly on date hermine’s counsel mr moser sent a letter to harvey’s counsel mr rosenthal as follows dear mr rosenthal it am advised that your client harvey has failed to remit his maintenance payments for the following as was the case for the amount deducted as alimony by harvey for dollar_figure does not equal the amount stipulated as paid directly to or on behalf of hermine dollar_figure the parties have also offered no explanation for this discrepancy but it is likewise without significance because we conclude that harvey is entitled to an alimony deduction for that is less than dollar_figure periods may 31st june 7th and date representing the total sum of dollar_figure dollar_figure in addition his check representing the car lease payment for the month of june in the sum of dollar_figure has also not been remitted the only payment made of late was his check just received and without explanation whatsoever dated date and in the sum of dollar_figure x if the total monies due and owing my client are not received by her on or before date i will without further notice seek judicial intervention and make a formal application to the court on june 24th a second letter that month from hermine’s to harvey’s counsel similarly took the position that harvey was in arrears with respect to his obligation to make maintenance and car payments finally in date before petitioners’ execution of a final settlement agreement hermine’s counsel sent a letter to harvey’s counsel suggesting a need to verify maintenance payments for the last one-third of during and harvey paid dollar_figure and dollar_figure respectively for homeowner’s insurance on the marital home the policies listed hermine as the named insured and covered the dwelling as well as certain personal_property therein including fine art jewelry and furs the remaining amounts stipulated as for insurance covered life and other insurance there was no court decree of divorce or separate_maintenance in effect during or a settlement agreement providing -- for the division of petitioners’ marital property and settlement of all their respective obligations was executed by petitioners on date and a final judgment of divorce was granted by the supreme court of the state of new york on date for both the and taxable years petitioners each filed federal_income_tax returns under the status of married filing separate_return as noted earlier harvey claimed a deduction for alimony payments of dollar_figure in and dollar_figure in hermine did not include any amount as alimony in her gross_income for those years respondent issued inconsistent notices of deficiency to harvey and hermine disallowing harvey’s alimony deductions and determining that hermine must include in gross_income for and dollar_figure and dollar_figure respectively opinion alimony or separate_maintenance payments as defined in sec_71 are includable in the gross_income of the the alimony income determined for hermine in matches the alimony deduction disallowed for harvey in that year however for the amount of alimony income determined for hermine exceeds the deduction disallowed for harvey by dollar_figure furthermore as with harvey’s deductions the income attributed to hermine in both years exceeds the amounts stipulated as received directly by or on behalf of hermine as we sustain respondent’s determination with respect to hermine’s alimony income in amounts less than those stipulated as received by her in each year these discrepancies are without significance - - recipient and deductible by an individual payor in the year paid see secs 7l a and a sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties do not dispute that the requirements of sec_71 b and c are met in the instant case the principal dispute concerns sec_71 a while harvey contends that the amounts in dispute meet the requirements of sec_71 a hermine and respondent argue that the amounts were not received by or on behalf of hermine under_a_divorce_or_separation_instrument in addition respondent argues that the amounts do not in any event qualify as alimony or separate_maintenance payments because harvey’s liability for the payments did not terminate upon hermine’s death as required by sec_71 d were payments received under_a_divorce_or_separation_instrument under sec_71 the term divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse as no decree of divorce or separate_maintenance was in effect during the years in issue we must decide whether all or some of the payments were received by or on behalf of hermine under a written_separation_agreement the term written_separation_agreement is not defined in the code the applicable regulations or in the legislative_history 79_tc_340 keegan v commissioner tcmemo_1997_359 a written_separation_agreement has been interpreted to require a clear statement in written form memorializing the terms of support between the parties see jacklin v commissioner supra pincite 59_tc_97 letters which do not show a meeting of the minds between the parties cannot collectively constitute a written_separation_agreement see -- - 84_tc_809 affd without published opinion 800_f2d_260 4th cir 59_tc_846 hwell v commissioner tcmemo_1996_253 mercurio v commissioner tcmemo_1995_ harlow v commissioner tcmemo_1984_393 greenfield v commissioner tcmemo_1978_386 however where one spouse assents in writing to a letter proposal of support by the other spouse a valid written_separation_agreement has been held to exist see azenaro v commissioner tcmemo_1989_224 furthermore a written_separation_agreement will not fail simply because it does not enumerate a specific amount of required support so long as there is some ascertainable_standard with which to calculate support amounts see jacklin v commissioner supra pincite harvey takes the position that the april and june letters together constitute a written_separation_agreement within the meaning of sec_71 b under which he paid all amounts stipulated as paid directly to or on hermine’s behalf we do not believe the april letter constitutes a written_separation_agreement its language is vague eg mrs leventhal has available to her dollar_figure per week and when fairly read constitutes at best a set of unilateral proposals or offers the letter is clearly marked without prejudice and some items are expressly contingent on hermine’s agreement to take other -- - actions the letter has not been countersigned or otherwise endorsed by hermine or her attorney thus the april letter does not memorialize a mutual agreement moreover harvey is selective in choosing the terms of the april letter that he argues evidence an agreement regarding hermine’s support in an effort to show an agreed dollar_figure per week support obligation harvey cites the letter’s language in the matrimonial support paragraph which represents that dollar_figure per week is available to hermine from an account funded by harvey that another dollar_figure per week is paid_by him and that dollar_figure per week from these sums is paid_by hermine for a maid however harvey ignores language in the same paragraph which represents that he in addition pays all charge accounts he offers no explanation why the purported support agreement embodied in the april letter either includes or excludes an obligation by harvey to pay charge accounts it makes no difference to our conclusion that harvey generally though far from consistently paid hermine dollar_figure per week during the years in issue which she accepted and presumably used for her support mere acquiescence and receipt of a payment by the recipient spouse do not transform a unilateral offer of support into the bilateral written_agreement contemplated in sec_71 b see harlow v commissioner supra saniewski v commissioner tcmemo_1979_337 greenfield v commissioner supra nor does it matter that hermine ultimately took the position that harvey was obligated to pay her dollar_figure per week even if the parties eventually reached some kind of agreement perhaps an oral one regarding hermine’s support there is no evidence of a written_agreement in the record as required by sec_71 b see ewell v commissioner supra mercurio v commissioner supra nemeth v commissioner tcmemo_1982_646 harvey argues that hermine’s failure to agree to the april letter in writing does not by itself make the letter insufficient in support of this argument harvey cites jefferson v commissioner t cc and osterbauer v commissioner tcmemo_1982_266 where letters lacking one spouse’s written assent were held sufficient for purposes of an alimony deduction however both cases are clearly distinguishable jefferson and osterbauer construed predecessors of sec_71 a involving the regquirement of a written instrument incident to a decree of divorce or separation not the written_separation_agreement requirement presently embodied in sec_71 b moreover the facts in jefferson and osterbauer are readily distinguishable from the instant case in both prior cases we found that an oral agreement clearly had been reached prior to its memorialization in awriting the evidence in the instant case shows the contrary hermine -- - vigorously denies in testimony that she agreed to dollar_figure per week as support in connection with the april letter the april letter is ambiguous regarding the terms of support and harvey routinely disregarded his purported obligation to pay this amount all of which suggests that petitioners had not reached an oral agreement regarding support prior to or by means of the april letter finally harvey argues that the matrimonial support paragraph of the april letter was incorporated by reference in the first of the june letters this june letter begins with reference to your telephone conversation with my offices yesterday our prior communications and phone conversations and with specific reference to the lease from silver lake associates owner to our clients tenants it is understood and agreed as follows xk kek harvey contends that the reference to our prior communications incorporated the terms of the april letter we reject this contention the reference is too vague to support such a construction particularly in the context of the specificity with which the june letters address their intended subject of living arrangements while the april letter does not constitute or form part of a written_separation_agreement within the meaning of sec_71 b the june letters are another matter these letters written and signed by hermine’s attorney and countersigned by harvey’s attorney’ as understood accepted and agreed outline specific and detailed terms under which harvey agreed to pay all normal and usual expenses of maintenance and operation of the marital home and the alternate residence ie the apartment and harvey and hermine agreed to alternating month occupancy of both premises hermine argues that the june letters are not a written_separation_agreement because they constitute only an agreement as to providing a place to live for her respondent appears to agree while conceding that the june letters constitute a meeting of the minds he nevertheless contends that there was no meeting of the minds on the issue of alimony or separate_maintenance we disagree to the extent respondent suggests that an agreement to pay hermine’s rent or mortgage is not an agreement to pay alimony he contradicts his own regulations see sec_1_71-1t q a-6 temporary income_tax regs fed reg date cash payments of rent mortgage tax or tuition liabilities of the payee spouse made under the terms of a divorce_or_separation_instrument will qualify as alimony or separate_maintenance payments hermine points to no authority for the proposition that a written_separation_agreement must be more comprehensive than providing for shelter ’ none of the parties dispute that each petitioner’s attorney had authorization to execute the letters on that petitioner’s behalf - - and we have found none payments to third parties covering expenses for shelter such as utilities pursuant to a divorce_or_separation_instrument can certainly constitute alimony see eg 79_tc_415 cologne v commissioner tcmemo_1999_102 zampini v commissioner tcmemo_1991_395 as noted neither the statute nor the regulations define written_separation_agreement as used in sec_71 b with respect to the general requirements of a written_separation_agreement we have stated logically it appears congress was interested ina clear statement in written form of the terms of support where the parties are separated in this manner it is administratively convenient for the commissioner to apprise himself of the amount of gross_income to the wife and the corresponding deduction allowable to the husband 59_tc_97 we have rejected the commissioner’s attempt to require formalities in a separation agreement when we are satisfied that mutual agreement is evidenced see id rejecting any requirement that the agreement recite the fact of separation nor need the agreement state a specific dollar amount of support it is sufficient if the agreement states an ascertainable although 59_tc_97 construed the meaning of written_separation_agreement as used in a prior version of sec_71 the regulations provide that the term has the same meaning under the current statute see sec_1_71-1t q a-4 temporary income_tax regs fed reg date --- - standard see 79_tc_340 agreement to provide funds necessary to sustain a standard of living eguivalent to that which obtained before the separation not insufficient as matter of law based on the foregoing authority we believe petitioners’ agreement in the june letters that harvey would pay all normal and usual expenses of maintenance and operation of the two identified residences qualifies as a written_separation_agreement with ascertainable standards that petitioners did not execute a written_agreement covering all elements of hermine’s support does not negate the fact that they had a written_agreement covering a part accordingly cash payments received by or on behalf of hermine within the terms of the june letters were payments made under_a_divorce_or_separation_instrument as required by sec_71 b a applying this conclusion to the payments that were stipulated as made by harvey either directly to or on behalf of hermine we find that some of the payments clearly fall outside the terms of the june letters which constitute the only sec_71 b written_separation_agreement established by the evidence specifically the payments of dollar_figure in and dollar_figure in stipulated as having been made directly to hermine by harvey have not been shown to come within the terms of normal and usual expenses of maintenance and operation of the -- - two residences likewise the payments of dollar_figure in and dollar_figure in that are described as car payments in the stipulations do not come within the terms of the june letters the letters make no mention of car payments and we do not believe such payments come within any fair reading of normal and usual expenses of maintenance and operation of the marital home or apartment thus the direct payments to hermine and the car payments were not made under_a_divorce_or_separation_instrument and therefore are not includable in the gross_income of hermine under sec_71 nor deductible by harvey under sec_215 however the mortgage payments on the marital home and rent for the apartment clearly do come within the terms of the written_separation_agreement embodied in the june letters and therefore were made under_a_divorce_or_separation_instrument we believe the remaining payments with certain exceptions in the case of insurance payments were also made under the terms of the june letters--that is based on the available evidence they may fairly be inferred as constituting normal and usual expenses of maintenance and operation of the two residences we base this conclusion on their stipulated descriptions relating to utilities a gardener a pool etc the undisputed facts that hermine owned the marital home and regularly occupied it as well as the apartment and on the stipulation that these payments were - - on behalf of hermine although hermine contends---for the first time on reply brief--that some of these payments have not been shown to be connected to the marital home or apartment she has offered no evidence to support this speculation we believe the stipulation that the payments as described were on her behalf supports the inference that the payments were related to the marital home or apartment in the absence of any other evidence we reach a different conclusion with respect to some of the insurance payments the stipulated description insurance payments is not on its face connected with the operation or maintenance of a residence further there is other evidence in the record bearing upon the appropriate classification of these payments namely harvey’s canceled checks and the homeowner’s policies on the marital home a review of the checks written for insurance and the homeowner’s policies shows that dollar_figure of the stipulated insurance payments of dollar_figure made in was for premiums on a homeowner’s policy covering the marital home the remaining dollar_figure went towards life_insurance or other insurance not shown to be connected to the marital home or apartment similarly in dollar_figure of the stipulated insurance payments of dollar_figure was for premiums on a policy covering the marital home the remaining dollar_figure went towards -- - life or other unspecified insurance ’ we thus conclude that insurance payments of dollar_figure in and dollar_figure in for coverage of the marital home’ were made under the written_separation_agreement embodied in the june letters the remaining insurance payments were not were the payments to third parties received on behalf of hermine rule a contemplates stipulations of matters involving fact or opinion or the application of law to fact rule e provides generally that a stipulation shall be treated as a conclusive admission by the party to it which the party is not permitted to gualify change or contradict hermine has stipulated that the payments to third parties at issue in this case were on hermine’s behalf she is therefore generally precluded from qualifying or contradicting that stipulation see id however where the court finds that a stipulation is plainly contrary to the facts revealed by the record the court is justified in disregarding the stipulation see jasionowski v we note in this regard the likelihood in the context of the record that some of the generically described insurance payments were for insurance covering the automobile harvey was providing for hermine while a portion of the homeowner policy premiums for the marital home represented extra coverage for jewelry and furs we conclude that insurance for such high value contents fairly falls within the terms of normal and usual expenses of maintenance and operation of a residence - - commissioner 66_tc_312 insofar as hermine’s stipulation may be interpreted as expressing a conclusion regarding the application of law to fact--that is the conclusion that all the stipulated payments were made on her behalf for purposes of the legal requirement of sec_71 a --we disregard it because the undisputed facts in this case contradict such a conclusion in the instant case harvey’s payments stipulated as on hermine’s behalf covered both his own housing_expenses as well as those of hermine it is harvey’s position that the entire amount of the expenses he paid with respect to the marital home and apartment are deductible as alimony notwithstanding that he occupied each of those properties for approximately the same number of months that hermine did during the period in issue what harvey’s argument overlooks is that the separation agreement we have found within the june letters both delineated an obligation for harvey payment of the expenses associated with the marital home and apartment and secured for him a valuable right sole occupancy for months annually of each residence insofar as harvey’s payments secured for him a right of occupancy and defrayed the costs of his occupancy we conclude that they were not made on behalf of hermine within the meaning of sec_71 a they are instead merely personal or living_expenses nondeductible under sec_262 cf - - cologne v commissioner tcmemo_1999_102 spouses separately using jointly owned second residence on equal basis pursuant to written_separation_agreement husband paying all utilities entitled to alimony deduction for one-half of same we shall determine which portion of the payments made by harvey with respect to the marital home and apartment related to his own occupancy based on the available evidence in the record the june letters indicate that with respect to the lease of the would equally share occupancy in payments of the rent obligations both petitioners were tenants apartment and provided that they alternating 2-month intervals of the payee spouse under the terms of a divorce_or_separation_instrument are payments on behalf of the payee spouse that qualify as alimony sec_1 1t b temporary income_tax regs fed reg date thus we conclude that one-half of the rent payments satisfied hermine’s liabilities and related to her occupancy of the apartment making them deductible as alimony by harvey and includable in hermine’s income pursuant to sec_215 and sec_71 respectively the remaining one-half of the rent payments related to the occupancy of harvey and are not deductible by him or includable by her similarly we conclude that one-half of the payments for furniture rental to brooklyn union gas to a gardener to con edison for electricity to quinlan oil to town county pool to new york telephone and for miscellaneous -- p7 - plumbing electrical and water expenses whether made with respect to the marital home or the apartment related to the occupancy of harvey these expenditures do not appear to have been capital in nature but merely ordinary expenses of operation and maintenance thus one-half of these payments were not received on behalf of hermine the remainder were and are therefore alimony includable in hermine’s income and deductible by harvey the mortgage payments on the marital home and payment of premiums on the homeowner’s policies covering the home require different treatment hermine held sole title to the marital home neither hermine nor harvey offered evidence concerning the terms of the mortgage indebtedness on it in the absence of any other evidence we rely on hermine’s stipulation that the mortgage payments on the marital home were on her behalf to conclude that hermine alone was liable on the indebtedness the temporary regulations provide that payment of the mortgage liabilities of the payee spouse under the terms of a divorce_or_separation_instrument qualifies as alimony see sec_1_71-1t q a-6 temporary income_tax regs supra and thus an amount egqual to the stipulated mortgage payments on the marital home must be included in income by hermine and is deductible by - - harvey ’ likewise we believe the entire amount of the payments for the homeowner’s insurance covering the marital home is alimony income to hermine and a deduction for harvey we reach this conclusion because hermine stipulated that such payments were on her behalf she is the named insured on the policies and the insurance primarily protected real_property owned by her the question arises should only one-half of the mortgage payments or homeowner’s insurance premiums be considered to be on behalf of hermine due to harvey’s half-time occupancy of the marital home we think not in light of a position taken in the temporary regulations the temporary regulations provide any payments to maintain property owned by the payor spouse and used by the payee spouse including mortgage payments real_estate_taxes and insurance premiums are not payments on behalf of a spouse even if those payments are made pursuant to the terms of the divorce_or_separation_instrument sec_1_71-1t q a-6 temporary income_tax regs supra we infer from the regulation that payments on a mortgage or of insurance or taxes relating to property owned by one spouse do not benefit and are not on behalf of the nonowner spouse who merely uses the property pursuant to a divorce_or_separation_instrument thus the mortgage and homeowner’s insurance payments ‘ to the extent the mortgage payments included qualified_residence_interest within the meaning of sec_163 hermine may be entitled to a deduction for such interest in the year paid we expect the parties to address this issue as part of their rule_155_computations - - are entirely on behalf of hermine notwithstanding harvey’s part use of the marital home would harvey’s liability for the payments have terminated with hermine’s death under sec_71 d liability to make payments must terminate on the death of the payee spouse for such payments to gualify as alimony or separate_maintenance payments respondent citing sec_1 71-t b q a-11 temporary income_tax regs fed reg date argues that even if we find a written_separation_agreement did exist such an agreement is insufficient because it does not state that liability for payments terminates on the death of hermine ’ however congress amended sec_71 d in after the promulgation of the temporary regulations specifically to remove the requirement that a divorce_or_separation_instrument affirmatively state that liability terminates upon the death of the payee spouse effective for instruments executed after sec_1_71-1t q a-11 temporary income_tax regs fed reg date states q-11 what are the conseguences if the divorce_or_separation_instrument fails to state that there is no liability for any period after the death of the payee spouse to continue to make any payments which would otherwise qualify as alimony or separate_maintenance payments a-11 if the instrument fails to include such a statement none of the payments whether made before or after the death of the payee spouse will qualify as alimony or separate_maintenance payments -- - date see tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2085 thus payments qualify so long as termination would occur under state law see notice_87_ 1987_1_cb_421 human v commissioner tcmemo_1998_ in the instant case the june letters are silent as to whether harvey is liable to make any payments after the death of hermine but harvey argues that the payments would otherwise terminate under new york law we agree under new york law maintenance is defined as payments provided for in a valid agreement between the parties or awarded by the court in accordance with the provisions of subdivision six of this part to be paid at fixed intervals for a definite or indefinite period of time but an award of maintenance shall terminate upon the death of either party or upon the recipient's valid or invalid marriage or upon modification pursuant to sec 236b9 b n y dom rel law sec 236bl a mckinney emphasis added thus the statute differentiates between maintenance payments made pursuant to agreement and those made under court decree see scheinkman practice commentaries in mckinney’s consol laws of n y book domestic relations law c236b pincite with respect to court-awarded maintenance the payments automatically terminate upon any of the events listed in the statute terminating events see id in the case of maintenance payments made pursuant to agreement the obligation generally terminates upon the death of either spouse but the parties may modify or extend the duration of the payments by --- - agreement see in re riconda n e 2d n y generally the obligation to make maintenance payments terminates upon the death of either party foster et al law and the family new york sec_12 2d ed supp new york civil practice matrimonial actions sec_51 because there is nothing in the record to indicate that harvey had agreed or was otherwise obligated to make the payments required by the june letters after hermine’s death the reguirement of sec_71 d is satisfied conclusion for the reasons discussed above harvey’s direct payments to hermine of dollar_figure in and dollar_figure in and the stipulated car payments of dollar_figure in and dollar_figure in do not gualify as alimony or separate_maintenance payments although we concluded in megibow v commissioner tcmemo_1998_455 that a payment_liability at issue therein did not automatically terminate on the death of the payee spouse under new york law the single payment at issue in that case had the appearance of an equitable distribution and the payor’s liability would therefore not have terminated on the death of the payee spouse ‘ although in the event of hermine’s death harvey might remain contractually liable to third parties for some of these payments e g apartment rent utility bills etc any such post mortem payments would no longer be received on behalf of hermine israel v commissioner tcmemo_1995_500 cf cologne v commissioner tcmemo_1999_102 fact that husband’s liability for utility bills on shared second residence would continue after wife’s death does not disqualify alimony deduction under sec_71 d for utility payments attributable to wife’s use - - under sec_71 however the mortgage payments on the marital home of dollar_figure for and dollar_figure for do so qualify in addition one-half of the rent for the apartment and one-half of the amounts stipulated as paid for furniture rental to brooklyn union gas to the gardener to con edison to quinlan oil to town country pool to new york telephone and as miscellaneous expenses for plumbing electricity and water qualify as alimony or separate_maintenance payments the other half does not finally dollar_figure in and dollar_figure in of the stipulated insurance payments which the record demonstrates were for homeowner’s policies covering the marital home qualify as alimony or separate_maintenance payments the remaining insurance payments do not thus in total harvey is entitled to deduct as alimony dollar_figure for and dollar_figure for and hermine must include these amounts as gross_income to reflect the foregoing and concessions decisions will be entered under rule
